Title: Caspar Wistar to Thomas Jefferson, 5 February 1815
From: Wistar, Caspar
To: Jefferson, Thomas


          My Dear Sir  Sunday Feby 5. 1815
          I believe that I have never been So much in arrears in my epistolary account with you & certainly I never felt more disposed to discharge my debts. In a few days I hope to Send you a short account of Some an ineffectual effort to improve our plan of Education, in which Dr Franklin took a part, & also an account of a Mammoths Head which was in existence three years ago, & probably now exists.
          At present I detain Mr Gilmer t while I tell you that we have been much pleased with him & feel Sincere Regret at his departure—He has fully Justified your account of him—
          
          My determination to write again in three or four days allows me now to Conclude without saying more
           than that I am most Sincerely
               
          your highly obliged friendC. Wistar
        